Curia, per

O’Neall, J.
The plaintiff’s motion is concluded by the case of Ewart vs. Kerr, (Rice R. 203.) But, apart from that authority, there could not be a doubt of the defendant’s discount being a proper one. It has long been the practice to allow the injury done to goods in transportation to be set off against the claim for freight. The defendant’s cross demand arises ex contractu, and, as such, may always be set up in discount undei our law, (P. L. 246; 4 Stat. So. Ca.76,) which admits “any account, reckoning, demand, cause, matter, or thing.” If the damages arise ex delicto, they cannot be. so set-off; and this distinction, if kept *61in mind, will prevent the profession from supposing that there is any conflict between the case of Ewart vs. Kerr and that of Johnson vs. Wideman, (Rice R. 325.)
Yeadon Sf Macbeth for the motion ; Walker, contra.
Gantt, Richardson, Earle, and Butler, JJ. concurred.